DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/24/2020 has been entered.
 
Examiner’s Note
On 1/11/2021 a proposed amendment was presented to Applicants’ Representatives JOHN SEPULVEDA and DAVID LEE. On 1/13/2021, the proposal was rejected and an Office Action was demanded on merits. Examiner is presenting the rejections as below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 recites, “…first predetermined time, which is a timeout from a start of a connection processing for the first communication until which a connection for the first communication is to be established…” This language suggests that the time is a timeout. However, it is unclear what that means. Since, a predetermined time is a period or quantity of time and a timeout is an event, it is unclear if the claim is suggesting they are the same. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13-18, 21-22, 23-24  is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN (CHEN et al: US 2006/0050729) in view of WENTINK (US 2012/0026931), further in view of SAKAI (US 2013/0142170)
Regarding claim 13, 23-24, CHEN (CHEN et al: US 2006/0050729) discloses a communication apparatus/method/CRM comprising: one or more processors; a communication unit which is capable of performing a first communication with a partner apparatus via another apparatus forming a wireless network and a second CHEN: Fig. 3, Fig. 5, ¶36, the communication unit being capable of performing adhoc function/process/communication and infrastructure function/process/communication); and 
one or more memories including instructions that, when executed by the processor(s), cause the apparatus to: 
activate a function for second communication, in a case where a setting for communication by the communication unit is a first setting in which the communication unit is allowed to concurrently perform the first communication and second communication, according to establishing a connection for the first communication or elapsing a first predetermined time, which is a timeout from a start of a waiting state for first communication until which a connection for the first communication is to be established, while the connection for the first communication has not been established (CHEN: Fig. 3, Fig. 5, ¶35-36, ¶44, Fig. 7, in a state 36 (equivalent to a state within a first setting i.e. the first settings include at least states 36, 38 and 32) where the device of Fig. 5 is in a setting where it is allowed to perform adhoc communication/process and infrastructure communication (i.e. a dual MAC is assigned, see Fig. 5 and 7 and ¶44), an adhoc function/process is activated according to infrastructure connection being in established (i.e. adhoc function is activated and the devices goes into state 38 from a state when RTS/CTS is received for adhoc during infrastructure communication happening); OR according to elapsing a TWOS2 that has passed in a state 34 at least once before any RTS/CTS is received for infrastructure communication, i.e. the state 30 is entered after TWOS2 has passed); 
a wireless channel used in the second communication, in a case where the setting for communication by the communication unit is the first setting and the connection for the first communication has been established after the function for the second communication has been activated (CHEN: Fig. 3, ¶36-37, in a case/scenario where the operation mode of the device with state machine of Fig. 3 goes in a state 38 after receiving RTS/CTS for infrastructure during state 32 (adhoc process state), using a wireless channel to communicate/execute adhoc and infrastructure processes),; and 
continue executing the waiting state for the first communication, in a case where an setting for communication by the communication unit is a second setting of performing the first communication, but is not allowed to perform the second communication, even after the predetermined first time has elapsed since the waiting state (CHEN: Fig. 3, ¶38-40, the device continues to wait for RTS/CTS for infrastructure communication in state 34 after TWOS2 passes in a previous occurrence of the state 34 i.e. the timeout for an infrastructure connection that is to be established in a previous occurrence of the state 34).
CHEN remains silent regarding waiting state includes a start of connection processing. 
However, WENTINK (US 2012/0026931) discloses the infrastructure waiting state includes a start of connection processing. (WENTINK: Fig, 8, ¶45, before communicating RTS, connection process between the AP and STA has started).

CHEN modified by WENTINK remains silent regarding the change of a wireless channel to so as to match a wireless channel used in the first communication.
However, SAKAI (US 2013/0142170) discloses the change of a wireless channel to so as to match a wireless channel used in the first communication (SAKAI: Fig. 5, ¶46, step 505, adhoc mode operates on a changed channel so as to match the channel of the infrastructure mode).
A person of ordinary skill in the art working with the invention of CHEN modified by WENTINK would have been motivated to use the teachings of SAKAI as it provides a way to improve spectrum resource utilization efficiency, which is a limited resource. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of CHEN modified by WENTINK with teachings of SAKAI in order to improving resource efficiency.

Regarding claim 14, CHEN modified by WENTINK modified by SAKAI discloses communication apparatus according to claim 13, further comprising a timer for measuring a time, wherein the instructions further cause the communication apparatus to: stop the connection processing, in a case where the operation mode of the CHEN: Fig. 3, ¶37-39, when TWOS2 is passed a second time around i.e. after going from 34 to state 30 and then back to 34 with TWOS2 passing, the infrastructure mode is exited and an adhoc mode is entered i.e. the connection processing (WENTINK: ¶45) is stopped for the infrastructure mode).

Regarding claim 15, CHEN modified by WENTINK modified by SAKAI discloses communication apparatus according to claim 13, wherein the instructions further cause the communication apparatus to: execute the connection processing, in a case where the operation mode of the communication unit is the first mode and the function for the second communication has been activated after the first communication has not been established (CHEN: Fig. 3, during a first setting (in the state 32 of the states including at least, 32, 38, and 36) in at least one scenario, the adhoc process is executed in state 32 while the infrastructure waiting is executed (i.e. the RTS reception is enabled); see Fig. 5, sections where IFW is together with AHP ).

Regarding claim 16, CHEN modified by WENTINK modified by SAKAI discloses communication apparatus according to claim 13, wherein the first communication is wireless communication by a wireless LAN complying with IEEE 802.11 standard series (CHEN: ¶8, LAN, WENTINK: ¶5 802.11).

Regarding claim 17, CHEN modified by WENTINK modified by SAKAI discloses communication apparatus according to claim 13, wherein the first communication is wireless communication by an infrastructure mode of a wireless LAN complying with IEEE 802.11 standard series (WENTINK: ¶5 802.11).

Regarding claim 18, CHEN modified by WENTINK modified by SAKAI discloses communication apparatus according to claim 13, wherein another apparatus is an access point for performing wireless communication by a wireless LAN complying with IEEE 802.11 standard series (WENTINK: Fig. 8, AP).


Regarding claim 21, CHEN modified by WENTINK modified by SAKAI discloses communication apparatus according to claim 13, further comprising at least one of a print unit capable of printing, a scan unit capable of scanning a document, a FAX unit capable of transmitting data by FAX, and a telephone unit that can be used in a case where performing speech communication (WENTINK: ¶5, phone).

Regarding claim 22, CHEN modified by WENTINK modified by SAKAI discloses communication apparatus according to claim 13, wherein the operation mode of the communication unit further includes a third setting of performing the second communication, but not performing the first communication (CHEN: Fig. 3, adhoc mode when no RTS/CTS for infrastructure is received).


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN modified by WENTINK modified by SAKAI as applied to claim 13 above, further in view of NIEMAN (NIEMAN et al US 2017/0105222)
Regarding claim 19, CHEN modified by WENTINK modified by SAKAI discloses communication apparatus according to claim 13, wherein the second communication is communication based on peer-to-peer (CHEN: Fig 3, ad-hoc connection).
However, NIEMAN (NIEMAN et al US 2017/0105222) discloses peer-to-peer mode including at least one of a Wi-Fi Direct mode and a software access point mode
(NIEMAN: |19, wi-fi direct).
A person of ordinary skill in the art working with the invention of CHEN modified by WENTINK modified by SAKAI would have been motivated to use the teachings of NIEMAN as it provides a way to reduce channel interference. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of CHEN modified by WENTINK with teachings of WENTINK modified by SAKAI in order to improve throughput.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN modified by WENTINK modified by SAKAI as applied to claim 13 above, further in view of CAMPS MUR et al (US 2012/0178429)

Regarding claim 20, CHEN modified by WENTINK modified by SAKAI communication apparatus according to claim 13, wherein the second communication is communication with the partner apparatus (CHEN: Fig. 3, ¶36-40, communicating with a peer apparatus).
CHEN modified by WENTINK modified by SAKAI remains silent regarding partner apparatus functioning as an access point performing wireless communication by a wireless LAN complying with IEEE 802.11 standard series.
However, CAMPS MUR et al (US 2012/0178429) discloses partner apparatus functioning as an access point performing wireless communication by a wireless LAN complying with IEEE 802.11 standard series (CAMPS MUR: ¶13, access point conducting WiFi direct communications).
A person of ordinary skill in the art working with the invention of CHEN modified by WENTINK modified by SAKAI would have been motivated to use the teachings of CAMPS MUR as it provides well-known communication device known in the art which accomplishes more than one goal by minimizing hardware requirement. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of CHEN modified by WENTINK with teachings of WENTINK modified by SAKAI in order to reduced equipment requirement.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-19, 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10342057. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 13-19, 21-24 of application claims all that is recited in claims 1-9 of the patent. An omission of an element and its functions is obvious variation if the function of the element is not desired (Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989)) (See MPEP, 2144.04 (ll)(a)).
Claims 20 cannot be considered patentably distinct over claim 1 of 10342057 when there is a specifically disclosed embodiment in 10342057 that supports claim 1 and 7 of that patent and falls within the scope of claim 20 herein because it would have been obvious to one having ordinary skill in the art to modify the method of claim 1 and 7 by using the another apparatus as an apparatus that services as an access point (Group Owner) performing wireless communication by a wireless LAN complying with IEEE 802.11 standard series, in as disclosed in 10342057’s col. 10 lines 11-27. One having ordinary skill in the art would have been motivated to do this because that embodiment is disclosed as being a preferred embodiment within claims 1 and 7. In re Vogel, 422 F.2d 438, 442, 164 USPQ 619, 622 (CCPA 1970)

Response to Arguments
12/24/2020 have been fully considered but they are not persuasive.
Applicants argue, 
“

    PNG
    media_image1.png
    963
    724
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    760
    707
    media_image2.png
    Greyscale
”
Examiner respectfully disagrees with the above arguments. Applicants contend that CHEN modified by WENTINK modified by SAKAI does not disclose that the “first predetermined time … is a timeout from a start of a connection procession for the first communication until a connection for the first communication is to be established…”

Please see below for further clarification of the above position taken by the Examiner.
First, TWOS2 passes/times out and devices has not established any infrastructure communication.

    PNG
    media_image3.png
    447
    1006
    media_image3.png
    Greyscale

Second, an ad-hoc function is activated (a function for second communication is activated).


    PNG
    media_image4.png
    1007
    792
    media_image4.png
    Greyscale

	Third, this happens in a first setting where both ad-hoc and infrastructure communication is allowed to occur concurrently. That is the states 32, 36 and 38: (32) where Ad-hoc process/communication is happening and RTS or CTS for infrastructure is received and an infrastructure communication begins, (36) where infrastructure process/communication is happening and RTS of CTS for Ad-hoc is receivable to start Ad-hoc communication, and (38) where both infrastructure and ad-hoc communications occur. 

	“…activating a function for a second communication, in a case where a setting for communication by the communication unit is a first setting in which the communication unit is allowed to concurrently perform the first communication and second communication, according to …elapsing a first predetermined time, which is a timeout from a start of a waiting state for the first communication until which a connection for the first communication is to be established, while the connection for the first communication has not been established…”
CHEN remains silent regarding waiting state includes a start of connection processing. 
However, WENTINK (US 2012/0026931) discloses the infrastructure waiting state includes a start of connection processing. (WENTINK: Fig, 8, ¶45, before communicating RTS, connection process between the AP and STA has started).
[0045] An alternative embodiment is shown in FIG. 8. After the access point broadcast DTIM beacon 802, it transmits regular BM frames 804 and 806, but immediately prior to transmitting the RBM burst, it attempts an RTS/CTS transaction by sending RTS frame 808. However, after a SIFS a CTS frame is not seen indicating there may be a high probability of data collision if a transmission is performed immediately. After a standard backoff period, which is known to those of ordinary skill in the art, another RTS frame 810 is transmitted. This time CTS frame 812 is seen. Recognizing the CTS response, the access point transmits the RBM burst comprising the RBM frames 814, 816, and 818. 

A person of ordinary skill in the art working with the invention of CHEN would have been motivated to use the teachings of WENTINK as it provides a way to improve collision avoidance (¶45) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention 
	
	Furthermore, Figure 
	Applicants argue,
	“
    PNG
    media_image5.png
    155
    704
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    120
    728
    media_image6.png
    Greyscale
”
	Examiner respectfully disagrees with the above arguments. Applicants take a further position that CHEN modified by WENTIK modified by SAKAI does not disclose: 
“…continue executing the connection processing for the first communication, in a case where an setting for communication by the communication unit is a second setting of performing the first communication, but is not allowed to perform the second communication, even after the predetermined first time has elapsed since the connection processing…”

	In the state 34, the device of Fig. 3, is in a state where a connection processing for infrastructure mode has started and also in this state 34, ad-hoc communication is not allowed (i.e. RTS/CTS for ad-choc communication is not receivable and only RTS/CTS for the infrastructure mode is receivable). In this state 34, the TOWS2 is passed and the state 30 is entered. In state 30, the Ad-hoc wait state occurs for at least TOWS1 and then the device goes back to state 34. At this point in time the device “continues the connection processing” for the infrastructure mode. This time it has already performed connection processing for longer than at least one TOWS2 time. Please see below a visual explanation:


    PNG
    media_image7.png
    1145
    947
    media_image7.png
    Greyscale




All arguments are based on the arguments above and are fully addressed hereinabove. 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524.  The examiner can normally be reached on M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461